By the Court,
The jurisdiction of the Justice must be determined by the amount due on the judgment, as appears on the record and proceedings under the judgment: Any payment, the evidence of which is extrinsic, cannot be taken into consideration, in determining the jurisdiction. In this case the declaration shews only that the sum of fifty-three dollars was agreed to b.e endorsed, and the jurisdiction of the Justice depended, not upon the amount due, as appeared on the record, but upon the existence of facts, the evidence of which was extraneous.
Judgment — There is error, and that Justice had no jurisdiction.